Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2. The disclosure is objected to because of the following informalities:
	i. Reference to 371 Application needs to be included in “Cross-Reference to Related Applications”.
3. Appropriate correction is required.

Drawings
4. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference 216 in Fig. 2b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. Claims 1, 3-5, 8-11, 13-15, and 17-20 is rejected under 35 U.S.C. 102 as being anticipated by Milne et al (US 20120137249, hereinafter Milne).
8. Regarding Claim 1, Milne teaches a medical device for evaluating an airway management procedure performed on a patient (abstract), comprising: one or more sensors for acquiring data related to the patient during the airway management procedure (Sensors 218, Para. 0074, “Alternatively, sensors may utilize optical or ultrasound techniques for measuring changes in ventilatory parameters. A patient's blood parameters or concentrations of expired gases may also be monitored by sensors to detect physiological changes that may be used as indicators to study physiological effects of ventilation, wherein the results of such studies may be used for diagnostic or therapeutic purposes”); and a data processor (processors 116) configured to compute or otherwise identify a sub-interval of time during the airway management process, the sub-interval corresponding to an interval in which the acquired data has clinical significance (Para. 0004, “The methods include determining that double triggering is implicated upon detecting that the processed ventilatory data breaches the one or more predetermined thresholds for more than a percentage of the patient-initiated mandatory breaths (e.g., 10% or 30%) 

	10. Regarding Claim 3, Milne teaches the device of Claim 1, as shown above, wherein the one or more sensors include a sensor or sensors for acquiring patient data related to one or more of: heart rate (HR); pulse rate (PR); arterial blood oxygen saturation (SpO2); breath rate (RR); end-tidal carbon dioxide level (EtCO2); systolic blood pressure (SBP); diastolic blood pressure (DBP); mean arterial pressure (MAP); regional tissue oxygen saturation (rSO2); ventilation tidal volume; ventilation airway pressure; or end-tidal oxygen level (EtO2) (Para. 0077, “Ventilator 202 may further include a data processing module 222. As noted above, distributed sensors 218 and internal sensors 220 may collect data regarding 

	11. Regarding Claim 4, Milne teaches the medical device of Claim 1, as shown above, wherein the computed or otherwise identified sub-interval of time during the airway management process is based at least in part on a discrete event that occurs during the airway management procedure, and represents a boundary between different phases of the procedure (Para. 0004, “The methods include determining that double triggering is implicated upon detecting that the processed ventilatory data breaches the one or more predetermined thresholds for more than a percentage of the patient-initiated mandatory breaths (e.g., 10% or 30%) within a predetermined amount of time or that the processed ventilatory data breaches the one or more predetermined thresholds for more than a certain number of breaths (e.g., 3 breaths) within a predetermined amount of time. When double triggering is implicated, the methods include issuing a smart prompt”).

	12. Regarding Claim 5, Milne teaches the medical device of Claim 4, as shown above, wherein the discrete event is one or more of: administration of the anesthesia induction medication; successful 

	13. Regarding Claim 8, Milne teaches the medical device of Claim 1, as shown above, wherein the figure of merit is derived from the raw data acquired by the sensors (Para. 0158, “According to other embodiments, in determining an appropriate primary recommendation message the ventilator may take into consideration one or more of the patient's ventilatory settings. For example, if the breath type is volume-control (VC) and if T.sub.I is greater than an IBW-predicted T.sub.I, and the flow pattern is set to decelerating ramp, the ventilator may offer one or more recommendation messages that may include: "Consider increasing set V.sub.T while changing flow pattern setting to square"; "Consider increasing peak flow rate setting to maintain T.sub.I." In another example, if the breath type is set to pressure-control, then the ventilator may offer one or more recommendation messages that may include: "Consider increasing the set T.sub.I." Any of the primary recommendations as discussed above for any breath type may be utilized by method 400;” Para. 0136, “For example, as described above, the ventilator may collect data regarding expiratory time, V.sub.T, T.sub.I, etc. parameters”).

	14. Regarding Claim 9, Milne teaches the device of Claim 1, as shown above, wherein the figure of merit is derived from trend values of the raw data acquired by the sensors (Para. 0136, “While ventilation is being delivered, the ventilator may conduct various data processing operations. For example, at data processing operation 310, the ventilator may collect and/or derive various ventilatory parameter data associated with ventilation of the patient. For example, as described above, the ventilator may collect data regarding expiratory time, V.sub.T, T.sub.I, etc. parameters. Additionally, the 

	15. Regarding Claim 10, Milne teaches the device of Claim 9, as shown above, wherein the figure of merit is derived from qualified trend values of the raw data acquired by the sensors (Para. 0136, “While ventilation is being delivered, the ventilator may conduct various data processing operations. For example, at data processing operation 310, the ventilator may collect and/or derive various ventilatory parameter data associated with ventilation of the patient. For example, as described above, the ventilator may collect data regarding expiratory time, V.sub.T, T.sub.I, etc. parameters. Additionally, the ventilator may derive various ventilatory parameter data based on the collected data, e.g., IBW-predicted T.sub.I, volume, respiratory resistance, respiratory compliance, etc. As described previously, measurements for respiratory resistance and/or compliance may be trended continuously for a patient because ventilatory data may be obtained without sedating the patient or otherwise. Additionally, the ventilator may generate various graphical representations of the collected and/or derived ventilatory parameter data, e.g., flow waveforms, pressure waveforms, pressure-volume loops, flow-volume loops, etc”).

	16. Regarding Claim 11, Milne teaches a method for evaluating an airway management procedure performed on a patient (abstract), comprising: acquiring data related to the patient during 

	17. Regarding Claim 13, Milne teaches the method of Claim 11, as shown above, wherein the one or more sensors include a sensor or sensors for acquiring patient data related to one or more of: heart rate (HR); pulse rate (PR); arterial blood oxygen saturation (SpO2); breath rate (RR); end-tidal carbon dioxide level (EtCO2); systolic blood pressure (SBP); diastolic blood pressure (DBP); mean arterial pressure (MAP); regional tissue oxygen saturation (rSO2); ventilation tidal volume; ventilation airway pressure; or end-tidal oxygen level (EtO2) (Para. 0077, “Ventilator 202 may further include a data processing module 222. As noted above, distributed sensors 218 and internal sensors 220 may collect data regarding various ventilatory parameters. A ventilatory parameter refers to any factor, characteristic, or measurement associated with the ventilation of a patient, whether monitored by the ventilator or by any other device. Sensors may further transmit collected data to the data processing module 222 and, according to embodiments, the data processing module 222 may be configured to collect data regarding some ventilatory parameters, to derive data regarding other ventilatory parameters, and to graphically represent collected and derived data to the clinician and/or other modules of the ventilatory system 200. Some collected, derived, and/or graphically represented data may be indicative of double triggering. For example, data regarding expiratory time, exhaled tidal volume, inspiratory time setting (T.sub.I), etc., may be collected, derived, and/or graphically represented by data processing module 222”).

	18. Regarding Claim 14, Milne teaches the method of Claim 14, as shown above, The method of claim 11, wherein the computed or otherwise identified sub- interval of time during the airway management process is based at least in part on a discrete event that occurs during the airway 

	19. Regarding Claim 15, Milne teaches the method of Claim 14, as shown above, wherein the discrete event is one or more of: administration of the anesthesia induction medication; successful placement of the airway device; the time of arrival at the emergency department; time of initiation of patient transport; time of initiation of pre-oxygenation; time of initiation of laryngoscopy; or hand-off of the patient to the next care location or team (Fig. 3, step 302 Initiate Ventilation leading to Step 316 Issue Smart Prompt).

	20. Regarding Claim 17, Milne teaches the method of Claim 11, as shown above, wherein the figure of merit is derived from the raw data acquired by the sensors (Para. 0158, “According to other embodiments, in determining an appropriate primary recommendation message the ventilator may take into consideration one or more of the patient's ventilatory settings. For example, if the breath type is volume-control (VC) and if T.sub.I is greater than an IBW-predicted T.sub.I, and the flow pattern is set to decelerating ramp, the ventilator may offer one or more recommendation messages that may include: "Consider increasing set V.sub.T while changing flow pattern setting to square"; "Consider increasing peak flow rate setting to maintain T.sub.I." In another example, if the breath type is set to pressure-control, then the ventilator may offer one or more recommendation messages that may include: 

	21. Regarding Claim 18, Milne teaches the method of Claim 11, as shown above, wherein the figure of merit is derived from trend values of the raw data acquired by the sensors (Para. 0136, “While ventilation is being delivered, the ventilator may conduct various data processing operations. For example, at data processing operation 310, the ventilator may collect and/or derive various ventilatory parameter data associated with ventilation of the patient. For example, as described above, the ventilator may collect data regarding expiratory time, V.sub.T, T.sub.I, etc. parameters. Additionally, the ventilator may derive various ventilatory parameter data based on the collected data, e.g., IBW-predicted T.sub.I, volume, respiratory resistance, respiratory compliance, etc. As described previously, measurements for respiratory resistance and/or compliance may be trended continuously for a patient because ventilatory data may be obtained without sedating the patient or otherwise. Additionally, the ventilator may generate various graphical representations of the collected and/or derived ventilatory parameter data, e.g., flow waveforms, pressure waveforms, pressure-volume loops, flow-volume loops, etc”).
	22. Regarding Claim 19, Milne teaches the method of Claim 18, as shown above, wherein the figure of merit is derived from qualified trend values of the raw data acquired by the sensors (Para. 0136, “While ventilation is being delivered, the ventilator may conduct various data processing operations. For example, at data processing operation 310, the ventilator may collect and/or derive various ventilatory parameter data associated with ventilation of the patient. For example, as described above, the ventilator may collect data regarding expiratory time, V.sub.T, T.sub.I, etc. parameters. Additionally, the ventilator may derive various ventilatory parameter data based on the collected data, 

	23. Regarding Claim 20, Milne teaches a report summarizing data collected during an airway management procedure performed on a patient (abstract), comprising: an identification of a sub-interval of time during the airway management process, the sub-interval corresponding to an interval in which a set of data acquired during the sub- interval has clinical significance Para. 0004, “The methods include determining that double triggering is implicated upon detecting that the processed ventilatory data breaches the one or more predetermined thresholds for more than a percentage of the patient-initiated mandatory breaths (e.g., 10% or 30%) within a predetermined amount of time or that the processed ventilatory data breaches the one or more predetermined thresholds for more than a certain number of breaths (e.g., 3 breaths) within a predetermined amount of time. When double triggering is implicated, the methods include issuing a smart prompt”); a figure of merit from data acquired during the sub-interval (Para. 0103, “Ventilator 202 may further include a smart prompt module 226. As may be appreciated, multiple ventilatory parameters may be monitored and evaluated in order to detect an implication of double triggering. In addition, when double triggering is implicated, many clinicians may not be aware of adjustments to ventilatory parameters that may reduce or eliminate double triggering. As such, upon detection of double triggering, the smart prompt module 226 may be configured to notify the clinician that double triggering is implicated and/or to provide recommendations to the clinician for mitigating double triggering”), wherein the figure of merit represents either a percentage of the sub-.

Claim Rejections - 35 USC § 103
24. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
25. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	i. Determining the scope and contents of the prior art.
	ii. Ascertaining the differences between the prior art and the claims at issue.
	iii. Resolving the level of ordinary skill in the pertinent art.
	iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
27. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

28. Claims 2, 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al (US 20120137249, hereinafter Milne) in view of Kelly et al (US 20150182712, hereinafter Kelly).
29. Regarding Claims 2 and 12, Milne teaches the device of Claim 1 as shown above. Milne does not teach wherein the airway management procedure is a Rapid Sequence Intubation. However, in the art of ventilator management, Kelly teaches a device with notification abilities wherein the airway management procedure is a Rapid Sequence Intubation (abstract, Para. 0067, “A clinician may select, in one embodiment, a protocol corresponding to a rapid sequence intubation procedure”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milne by Kelly, i.e. by making the airway management procedure a Rapid Sequence Intubation, for the purpose of further monitoring ventilator and airway parameter and provide further information to clinicians (Milne abstract). 

30. Regarding Claims 6 and 16, Milne teaches the device of Claim 1, as shown above. Milne does not teach wherein the figure of merit is one or more of: for an EMS-performed RSI procedure, the proportion of the interval between the time of induction of anesthesia and the time of arrival at the ED that pulse-oximetry was being monitored; for an EMS-performed RSI procedure, the proportion of the interval between the time of successful intubation and the time of arrival at the ED that waveform capnography was being monitored; for an RSI procedure performed in an emergency care environment, the proportion of the interval between the time of induction of anesthesia and the time of successful intubation that cerebral oximetry was being monitored; for an EMS-performed RSI procedure, the proportion of the interval between the time of initiation of pre-oxygenation and the time of arrival at the ED that non-invasive blood pressure measurements were being cycled at least every 5 minutes; or for an EMS-performed RSI procedure, the proportion of the interval between the time of induction of . 


7 is rejected under 35 U.S.C. 103 as being unpatentable over Milne et al (US 20120137249, hereinafter Milne) in view of Wung (US 2004122476, hereinafter Wung).
32. Regarding Claim 7, Milne teaches the device of Claim 1, as shown above. Milne does not teach wherein the medical device is a multi-parameter monitor-defibrillator and the generated report or presentation is presented to a user on the monitor. However, in the art of emergency medical displays, Wung teaches wherein a medical device is a multi-parameter monitor-defibrillator and the generated report or presentation is presented to a user on the monitor (Para. 0026, “Each of display monitors 22 of the external defibrillator 12 may display patient parameters to the operator concurrently or successively. For example, display monitor 22A may display a first set of patient parameters to the operator while a cover of the external defibrillator 12 is closed and shut off when the cover is opened, and display monitor 22B may display a second set of patient parameters to the operator when the cover is opened. Display monitors 22 may each display the same patient parameters, a portion of the same patient parameters, or completely different patient parameters to the operator. For example, a main display monitor may display a detailed set of patient parameters, and a different display monitor that is viewable during transportation of the patient may only display a subset of the patient parameters displayed by the main display monitor, e.g., the most critical of the patient parameters. Accordingly, the content and format of the information displayed by the monitors may vary”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milne by Wung, i.e. by making or including Wung’s device in Milne’s system, for the purpose of further monitoring ventilator and airway parameter and provide further information to clinicians (Milne abstract). 



Conclusion
	33. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	34. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	35. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski, can be reached at (571)-272-7230. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	36. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792